Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 1 of 7
Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 2 of 7
Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 3 of 7
Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 4 of 7
Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 5 of 7
Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 6 of 7
Case 19-41364-bem   Doc 17   Filed 07/24/19 Entered 07/24/19 10:06:08   Desc Main
                             Document     Page 7 of 7
